SNYDER, Judge.
This is an appeal from a judgment denying a motion to vacate sentences under Rule 27.26, arising out of appellant’s convictions for manslaughter and first degree robbery. §§ 559.070, 560.120 RSMo. 1969. The judgment is affirmed.
Movant was tried and convicted of robbing and stabbing to death the woman proprietor of a small confectionary store in St. Louis. He was sentenced to ten years for manslaughter and twenty-five years for first degree robbery, the sentences to be served consecutively. This court affirmed the convictions on appeal. State v. McCall, 602 S.W.2d 702 (Mo.App.1980).
Movant raises two points on appeal. He asserts he was provided ineffective assistance of counsel. He also contends his double jeopardy rights were violated because the jury was instructed on first degree murder, second degree murder and manslaughter, in addition to robbery in the first degree.
The trial court found that there was not ineffective assistance of counsel and that the double jeopardy issue was an appealable issue decided on direct appeal. The judgment of the trial court was based on findings of fact which were not clearly erroneous. There was no error of law.
An extended opinion would have no prec-edential value. The judgment is affirmed in compliance with Rule 84.16(b).
REINHARD, P.J., and CRIST, J., concur.